Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on 05/11/2022 is acknowledged.
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2022.

Drawings
The drawings are objected to because in Fig. 6, the lower figure, the table is illegible and difficult to interpret. A clean and clear version of Fig. 6 would be appreciated by the examiner.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In the Specification, paragraphs [0056], [0061], and [0062], the “optical marker 120” should read “optical marker 130”.
In the Specification, paragraphs  [0088] and [00101], the “optical marker 110” should read “optical marker 130”.
In the Specification, paragraphs [0060] and [0065], the “substrate 130” should read “substrate 120”. 
Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “configured to retro-reflect irradiated light”, “for irradiating…”, “for receiving light…”, “irradiates the optical marker with mixed light…”, “receives light…”, “for receiving the retro-reflected light and for imaging…”, “for analyzing…”, “counts a number…and analyzes…”, and “measures an amount…and analyzes…” are interpreted as intended uses of the claimed biosensor and are given patentable weight to the extent which effects the structure of the biosensor.
Note that functional limitations are emphasized in italics hereinafter.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "an oligonucleotide specifically binding to …" in line 4. It is unclear if “specifically binding” is a functional limitation of the oligonucleotide or if the oligonucleotide is positively binding to a target nucleic acid molecule. Claims 2-20 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation "a first compound" in line 4. It is unclear if the “first compound” is a further limitation of the molecular beacon or the oligonucleotide. Is the first compound included in the molecular beacon or is the first compound one of the elements that the oligonucleotide specifically binds to? Claims 2-20 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 5, claim 5 recites the limitation “a terminal” in line 2. Since claim 2 establishes the first stem section having a terminal, it is unclear if the terminal of claim 5 is the same or different from the terminal of claim 2.
Regarding claim 6, claim 6 recites the limitation “the molecular beacon further includes a functional group covalently bonding to the substrate”. Since claim 2 establishes that the oligonucleotide includes the second stem that is bound to the substrate, it is unclear if the molecular beacon has two separate elements that bonds to the substrate. Thus, claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how is the functional group of claim 6 related to the oligonucleotide elements of claim 2? Claim 7 is rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (XIAN FANG et al, "Molecular beacon Based biosensor for the Sequence-specific detection of DNA Using DNA-capped gold nanoparticles-streptavidin conjugates for signal amplification", Microchim Acta, July 23, 2013 (Electronic publishing), pp. 1271-1277, vol. 180, nos. 13-14) in view of Han et al. (YONG DUK HAN et al, "Retroreflective Janus Microparticle as a Nonspectroscopic Optical Immunosensing Probe", Applied Materials & Interfaces, April 15, 2016, pp. 10767-10774, vol. 8, no. 17).

Regarding claim 1, Fang teaches an optical gene biosensor (abstract; Fig. 1) comprising: 
a substrate (abstract, “surface of a bare gold electrode”; Fig. 1); 
a molecular beacon (abstract, “molecular beacon”; Fig. 1) anchored to the substrate (Fig. 1), wherein the molecular beacon includes an oligonucleotide specifically binding to a target nucleic acid molecule (Fig. 1; page 1272, left column, section “Chemicals and reagents” teaches oligonucleotides) and a first compound bound (Fig. 1, biotin) to a first terminal of the oligonucleotide (Fig. 1); 
an optical marker (Fig. 1, Au-NPs) specifically binding to the first compound (Fig. 1),; 
a light source (page 1272, right column, section “apparatus” teaches a spectrometer; Fig. 2) capable of irradiating the optical marker with light (Fig. 2; page 1274, section “The investigation of DAS conjugates”); and a light-receiver (page 1272, right column, section “apparatus” teaches a spectrometer).
Fang fails to teach wherein the optical marker is configured to retro-reflect irradiated light and the light-receiver is capable of receiving light retro-reflected from the optical marker.
Han teaches a retroreflective microparticle as a novel optical immunosensing probe (abstract; Figs. 1 and 3) that can respond to white light sources, in contrast to conventional optical probes that require specific monochromatic light (abstract). Han teaches the retroreflective microparticle is capable of being detecting using a digital camera set up with high sensitivity and is capable of being applied for various point of care testing applications (abstract). Han teaches that traditionally used optical signaling probes, such as nanoparticles, have limitations in commercialization and miniaturization due to excessive cost, high power consumption and complicated configuration, thus a novel nonspectroscopic optical probe is desired (page 10767, left column). Han teaches that the retroreflective microparticles were designed to provide bright signals in a sandwich immunoassays (page 10768, left column, first paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the teachings of Han to provide wherein an optical marker configured to retro-reflect irradiated light and a light-receiver is capable of receiving light retro-reflected from the optical marker. Doing so would be a simple substitution of one known element (Fang’s Au-NP) for another (Han’s retroreflective microparticle) which would have a reasonable expectation of improving sensitivity of analysis while reducing costs, power consumption, and complexity as taught by Han.
Regarding claim 2, Fang further teaches wherein the oligonucleotide includes: 
a loop section having base sequences complementary to base sequences of the target nucleic acid molecule (Fig. 1 and abstract teaches a target DNA molecule hybridizing with the loop; page 1272, left column, section “chemicals and reagents” teaches a complementary sequence); 
a first stem section (Fig. 1, the section on the right end of the loop) extending from a first terminal of the loop section and having a terminal coupled to the first compound (Fig. 1, the section on the right end of the loop is coupled to biotin); and 
a second stem section (Fig. 1, the section on the left end of the loop) extending from a second terminal of the loop section opposite to the first terminal of the loop section (Fig. 1) and having base sequences complementary to base sequences of the first stem section (Fig. 1 shows the two stem sections bonded due to their complementary base sequences), wherein the second stem is bound to the substrate (Fig. 1 shows the left side of the oligonucleotide bound to the substrate).
Regarding claim 3, Fang further teaches wherein the loop section includes 20 to 40 base sequences (page 1273, left column, section “Chemicals and reagents” teaches a complementary sequence that includes 20 to 40 base sequences), wherein each of the first and second stem sections includes 4 to 8 base sequences (Fig. 1 shows the first and second stem sections with 4 to 8 base sequences, i.e. the four lines shown in Fig. 1 of the stems).
Regarding claim 4, Fang wherein the first compound includes at least one selected from a group consisting of biotin, dinitrophenyl (DNP), and digoxigenin (DIG) (Fig. 1, Biotin).
Regarding claim 6, Fang further teaches the molecular beacon further includes a functional group covalently bonding to the substrate (Fig. 1, “thiol”).
Regarding claim 8, while Fang teaches a second compound (Fig. 1, “avidin”) coupled to a gold nanoparticle, wherein the second compound specifically binds to the first compound (Fig. 1 shows avidin binding to biotin), Fang fails to teach wherein the optical marker includes: a transparent core particle; a total-reflection inducing layer to cover a portion of a surface of the core particle, wherein the total-reflection inducing layer is made of a material having a refractive index lower than a refractive index of the core particle in a visible light wavelength range of 360 nm to 820 nm; a to-be-modified layer formed on the total-reflection inducing layer; and a second compound coupled to the to-be-modified layer, wherein the second compound specifically binds to the first compound.
Han teaches wherein the optical marker includes: 
a transparent core particle (Fig. 4, SiO2 particle; page 10768, left column, section “Design and Fabrication…”, teaches a transparent silica microparticle with a diameter of around 1.2 µm); 
a total-reflection inducing layer (40 nm aluminum) to cover a portion of a surface of the core particle, wherein the total-reflection inducing layer is made of a material having a refractive index lower than a refractive index of the core particle in a visible light wavelength range of 360 nm to 820 nm (Fig. 4 shows the refractive index of aluminum is 0.7275, which is lower than the refractive index of SiO2 particle, which is 1.4607); 
a to-be-modified layer (gold) formed on the total-reflection inducing layer; and 
a second compound (Fig. 3, shows an antibody attached to the gold layer) coupled to the to-be-modified layer, wherein the second compound specifically binds to a first compound (Fig. 3 shows the antibody binding to cTnI). 
Han teaches the aluminum improves retroreflectivity of the microparticle and that the gold layer enhances spatio-selective functionalization of reacting elements, e.g. antibodies (page 10768, right column, first paragraph).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the teachings of Han to provide wherein the optical marker includes: a transparent core particle; a total-reflection inducing layer to cover a portion of a surface of the core particle, wherein the total-reflection inducing layer is made of a material having a refractive index lower than a refractive index of the core particle in a visible light wavelength range of 360 nm to 820 nm; a to-be-modified layer formed on the total-reflection inducing layer; and a second compound coupled to the to-be-modified layer, wherein the second compound specifically binds to the first compound. Doing so would utilize known structures for retroreflective microparticles, as taught by Han, which would have a reasonable expectation of successfully improving retroreflectivity and functionalization of the microparticle to allow for the second compound to be capable of binding to the first compound. Furthermore, doing so would have a reasonable expectation of improving sensitivity of analysis while reducing costs, power consumption, and complexity as taught by Han.
Regarding claim 9, Fang in view of Han teaches wherein the core particle is made of one selected from a group consisting of silica, glass, polystyrene, and polymethyl methacrylate having a refractive index of 1.4 or greater in the visible wavelength range (see above claim 8; Han, Fig. 4 shows the silica microparticle with a refractive index of 1.4607).
Regarding claim 10, Fang in view of Han teaches wherein the total-reflection inducing layer is made of at least one selected from a group consisting of aluminum (Al), copper (Cu), gold (Au), silver (Ag), and zinc (Zn) (see above claim 8; Han, Fig. 4, “aluminum”).
Regarding claim 11, Fang in view of Han teaches wherein the core particle has an average diameter of 600nm or greater and 2µm or smaller (see above claim 8; Han, page 10768, left column, section “Design and Fabrication…”, teaches a transparent silica microparticle with a diameter of around 1.2 µm), wherein the total-reflection inducing layer covers 30% to 70% of the surface of the core particle (Han, Fig. 4).
Regarding claim 12, Fang in view of Han teaches wherein the total-reflection inducing layer has a thickness of 10 to 100nm (See above claim 8; Han, Fig. 4, “40nm” thick aluminum).

Regarding claim 13, Fang in view of Han teaches wherein the to-be-modified layer is made of at least one selected from a group consisting of platinum (Pt), gold (Au), and silver (Ag) (see above claim 8; Han, Fig. 4, “gold”).
Regarding claim 14, Fang in view of Han further teaches wherein the first compound includes at least one selected from a group consisting of biotin, dinitrophenyl (DNP), and digoxigenin (DIG) (Fang, Fig. 1, “biotin”), wherein when the first compound includes the biotin, the second compound includes at least one selected from a group consisting of avidin, streptavidin and neutravidin specifically binding to the biotin (Fang, Fig. 1, “avidin”).
Note that the broadest reasonable interpretation of the first compound requires only one of the elements of the group, i.e. biotin. Fang teaches “biotin”, thus the limitations regarding DNP or DIG are not required. 
Regarding claim 16, Fang in view of Han fail to teach wherein the light-source is placed above the optical marker, and irradiates the optical marker with mixed light of a plurality of wavelengths or light of a single wavelength, wherein the light-receiver is placed above the optical marker and is spaced apart from the light-source, wherein the light-receiver receives light generated from the light- source and then irradiated to the optical marker and then retro-reflected from the optical marker.
Han teaches wherein the light-source (Fig. 1, “light source”) is placed above the optical marker, and is capable of irradiating the optical marker with mixed light of a plurality of wavelengths or light of a single wavelength (page10768, right column, second paragraph), wherein a light-receiver (Fig. 1, “observer”) is placed above the optical marker and is spaced apart from the light-source (Fig. 1), wherein the light-receiver is capable of receiving light generated from the light-source and then irradiated to the optical marker and then retro-reflected from the optical marker (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang in view of Han to further incorporate the teachings of Han to provide wherein the light-source is placed above the optical marker, and irradiates the optical marker with mixed light of a plurality of wavelengths or light of a single wavelength, wherein the light-receiver is placed above the optical marker and is spaced apart from the light-source, wherein the light-receiver receives light generated from the light-source and then irradiated to the optical marker and then retro-reflected from the optical marker. Doing so would utilize known positioning of a light source and light receiver, as taught by Han, which would have a reasonable expectation of successfully measuring light from the optical marker.
Regarding claim 17, Fang in view of Han fail to teach wherein the light-source emits light in an inclined manner in a range of 0˚ exclusive to 45˚ inclusive with respect to a propagating direction of the retro-reflected light.
Han teaches wherein the light-source emits light in an inclined manner in a range of 0˚ exclusive to 45˚ inclusive with respect to a propagating direction of the retro-reflected light (Figs. 1 and 8; page 10773, right column section “Retroreflective Immunoanalysis on an Imaging Setup”). Han teaches that the incidence angle of LED light toward the sample was 45° to selectively register the retroreflection images from the immunosensing surface with minimized signal interference from specular reflection (page 10773, right column section “Retroreflective Immunoanalysis on an Imaging Setup”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang in view of Han to further incorporate the teachings of Han to provide wherein the light-source emits light in an inclined manner in a range of 0˚ exclusive to 45˚ inclusive with respect to a propagating direction of the retro-reflected light. Doing so would utilize known positioning of optical elements, as taught by Han, which would have a reasonable expectation of successfully allowing for measurement of light retro-reflected from the optical marker. 
Regarding claim 18, Fang in view of Han teaches wherein the light-receiver includes: an image generator capable of receiving the retro-reflected light and imaging the light into an image signal (see above claim 16; Han, Figs. 1-2 and 10 teach the light-receiver produces an image, i.e. photograph, which implies the light-receiver includes an image generator that is capable of receiving and imaging light into a signal, i.e. a photograph). Fang in view of Han fail to teach an image analyzer for analyzing the image signal generated from the image generator.
Han teaches an image analyzer capable of analyzing the image signal generated from the image generator (page 10772, left column, third paragraph teaches using a NIH ImageJ software to analyze the image immunosensing surfaces that comprise the retroreflective microparticles). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang in view of Han to further incorporate the teachings of Han to provide an image analyzer capable of analyzing the image signal generated from the image generator. Doing so would utilize known elements for analysis, as taught by Han, which would have a reasonable expectation of successfully providing useful information to a user when analyzing measured signals.
Regarding claim 19, Fang in view of Han further teaches wherein the image analyzer is capable of counting a number of the optical markers based on the image signal and analyzing a concentration of the target nucleic acid molecule based on the number (page 10772, left column, third paragraph teaches counting the number of shining RJPs; Fig. 10 shows a result of the analysis that shows the relationship between concentration of a target molecule and the mean number of optical markers obtained from the counting).
	If it is determined that Fang in view of Han fail to teach the image analyzer is capable of analyzing a concentration of the target nucleic acid molecule based on the number, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang in view of Han to provide the image analyzer is capable of analyzing a concentration of the target nucleic acid molecule based on the number. Doing so would improve analysis of a target nucleic acid molecule by providing important parameter values known in analyte analysis. 
Regarding claim 20, wherein the image analyzer is capable of measuring an amount of light retro-reflected from the optical marker based on the image signal, and analyzing a concentration of the target nucleic acid molecule based on the amount (page 10772, left column, third paragraph teaches counting the number of shining RJPs, i.e. measuring the amount of retro-reflected light; Fig. 10 shows a result of the analysis that shows the relationship between concentration of a target molecule and the mean number of optical markers obtained from the counting).
If it is determined that Fang in view of Han fail to teach the image analyzer is capable of analyzing a concentration of the target nucleic acid molecule based on the amount, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang in view of Han to provide the image analyzer is capable of analyzing a concentration of the target nucleic acid molecule based on the amount. Doing so would improve analysis of a target nucleic acid molecule by providing important parameter values known in analyte analysis.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Han as applied to claims 4 and 6 respectively above, and further in view of Tsourkas et al. (US 20090104614 A1).
Regarding claim 5, Fang in view of Han fail to teach wherein the molecular beacon further includes a first spacer compound connecting the first compound to a terminal of the first stem section, wherein the first spacer compound includes an alkyl chain having 4 to 10 carbons or mini-poly(ethylene glycol) having about 4 to 10 repeating units.
Tsourkas teaches a molecular beacon for detection of a nucleic acid target (abstract); Figs. 1-2).  Tsourkas teaches the molecular beacon further includes a first spacer compound (Fig. 1, element 9) connecting a first compound (11) to a terminal of a first stem section, wherein the first spacer compound includes an alkyl chain having 4 to 10 carbons or mini-poly(ethylene glycol) having about 4 to 10 repeating units (paragraph [0103] teaches 6 carbon long alkyl spacers). Tsourkas teaches that moieties are conjugated to the molecular beacon through spacers, preferably linear alkyl spacers, such as six-carbon-long alkyl spacers, which are well known and commonly used in the art to improve flexibility of the molecular beacon (paragraph [0103]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang in view of Han to incorporate the teachings of Tsourkas to provide wherein the molecular beacon further includes a first spacer compound connecting the first compound to a terminal of the first stem section, wherein the first spacer compound includes an alkyl chain having 4 to 10 carbons or mini-poly(ethylene glycol) having about 4 to 10 repeating units. Doing so would utilize well known and common elements of a molecular beacon for detecting nucleic acids, as taught by Tsourkas, which would have a reasonable expectation of successfully improving flexibility of the molecular beacon, and thus improving the sensing ability of overall biosensor.
Regarding claim 7, Fang in view of Han fail to teach wherein the molecular beacon further includes a second spacer compound connecting the functional group to a terminal of the second stem section, wherein the second spacer compound includes an alkyl chain having 4 to 10 carbons or mini-poly(ethylene glycol) having about 4 to 10 repeating units.
Tsourkas teaches a molecular beacon for detection of a nucleic acid target (abstract); Figs. 1-2).  Tsourkas teaches the molecular beacon further includes a second spacer compound (Fig. 1, element 8) connecting a moiety (10) to a terminal of the second stem section, wherein the second spacer compound includes an alkyl chain having 4 to 10 carbons or mini-poly(ethylene glycol) having about 4 to 10 repeating units. (paragraph [0103] teaches 6 carbon long alkyl spacers). Tsourkas teaches that moieties are conjugated to the molecular beacon through spacers, preferably linear alkyl spacers, such as six-carbon-long alkyl spacers, which are well known and commonly used in the art to improve flexibility of the molecular beacon (paragraph [0103]). Tsourkas teaches that the molecular beacon can be modified with moieties such as functional groups (paragraph [0109)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang in view of Han to incorporate the teachings of Tsourkas to provide wherein the molecular beacon further includes a second spacer compound connecting the functional group to a terminal of the second stem section, wherein the second spacer compound includes an alkyl chain having 4 to 10 carbons or mini-poly(ethylene glycol) having about 4 to 10 repeating units. Doing so would utilize well known and common elements of a molecular beacon, as taught by Tsourkas, which would have a reasonable expectation of successfully improving flexibility of the molecular beacon, and thus improving the sensing ability of overall biosensor.

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 15, the closest prior art of Fang and Han fail to teach wherein the optical marker further includes a magnetic layer made of magnetic material, wherein the magnetic layer is placed between the total-reflection inducing layer and the to-be-modified layer.
Yoo et al. (US 20100028453 A1) teaches a polymer nanoparticle (Fig. 1B comprising a thin film of magnetic material deposited on the surface of the polymer and a gold film deposited on a portion of the surface of the tin film of magnetic material and antibodies coupled to the gold film (Fig. 1B; claim 5). Yoo teaches the magnetic material allows the nanoparticles to be used to diagnose disease (paragraph [0045]). However, Yoo fails to teach or suggest motivation wherein one of ordinary skill in the art would have been motivated to modify Fang in view of Han to provide the optical marker further includes a magnetic layer made of magnetic material, wherein the magnetic layer is placed between the total-reflection inducing layer and the to-be-modified layer. 
Lo et al. (US 20150361483 A1) teaches a molecular probe having a complimentary base pair region (abstract; Fig. 1), wherein the molecular probe is attached to a substrate (Fig. 1) and the molecular probe comprises biotin (106) attached to an end of a stem-loop structure (Fig. 1). Lo teaches the biotin attaches a DNA oligonucleotide of the molecular probe to a streptavidin coated magnetic bead (102). However, Lo fails to teach or suggest motivation wherein one of ordinary skill in the art would have been motivated to modify Fang in view of Han to provide the optical marker further includes a magnetic layer made of magnetic material, wherein the magnetic layer is placed between the total-reflection inducing layer and the to-be-modified layer.
	None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 15. Thus, claim 15, is deemed allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tan et al. (Tan et al., “Molecular Beacons : A Novel DNA Probe for Nucleic Acid and Protein Studies”, Chem. Eur. J. 2000, 6, 7) teaches a molecular beacon comprising an oligonucleotide (abstract, Fig. 1) comprising a spacer between biotin and a sequence of the molecular beacon to provide adequate separation to minimize potential interactions between avidin and a DNA sequence (page 1108, left column, section “Design of a biotinylated…”, step 4). Tan teaches the use of a 6 carbon spacer arm (page 1108, left column first paragraph).
Miller et al. (US 20090137418 A1) teaches an optical gene biosensor (Fig. 1) comprising  a substrate (12), a molecular beacon anchored to the substrate (Fig. 1), and an optical marker (18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798